Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “an infrared light detector, wherein a plurality of feature rays are successively reflected by the primary mirror, the secondary mirror and the tertiary mirror to form an image on an infrared light detector; 
a field of view of the freeform surface reflective infrared imaging system is larger than or equal to 40°x30°, and an F-number of the freeform surface reflective infrared imaging system is less than or equal to 1.39, where the closest prior art is Hou et al (US 10,197,799 B2), Rolland et al. (US 10,088,681 B2), Zhu et al (US 9, 846,298 B2), Zhu et la. (US 9,703,084 B2), Zhu et al. (US 9,268,122 B2), Chan et al (US 8,279,404 B2), Neil (US 2012/0038812 A1) and Cook (US 6,016,220). 
However, all above listed prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. Rest of the claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486